Title: From Sarah Smith Adams to Abigail Smith Adams, 20 May 1816
From: Adams, Sarah Smith
To: Adams, Abigail Smith



My Dear Parent
post 20 May 1816

I have received your letter favour of the 20th Instant enclosing Mr Clarks letter and your reply—My Daughter has been with you from her Infantcy—you made me exacted a promise that I would never take her from you while you lived—I have however painful the relinquishment—adheared to my promis—you are now going to resign her to the protection of a stranger—If your heart sanctions the connection—and you and her Grandfather will be responsible for the propriety of her choice—I will never oppose it—but forr me to give my assent without knowing the gentleman—or his pecuniary circumstances is out of the question appear in my view absurd—I have but one wish with respect to my children—and that is to see them happy—she has been fostered under your care—and I trust you will act the part of a Mother toward her—I am tenderly / your Daughter


Sr A—the feelings of a Parrent forbid it